DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
Applicant’s election without traverse of Species 1 in the reply filed on 2/24/22 is acknowledged. Applicant has cancelled the non-elected claims 22-30. 
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: “65A-65E,” as shown in figure 9. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because “30” should be changed to --34-- and “34” should be changed to --30-- in figure 9 (see paragraphs 47 and 49 of the specification).

Specification
The disclosure is objected to because of the following informalities:
The specification does not include reference characters “65A-65E” shown in figure 9 of the drawings.
Appropriate correction is required.

Claim Objections
Claims 1-5, 7-11, and 15-21 are objected to because of the following informalities:  
In claim 1, --and-- should be added before “each” in line 8.
In claims 2-5, 7-11, and 15-19, --,-- should be added before “wherein” in claims 2, 3-5, 7-11, and 14-19; and before “further” in claim 3.
Claims 20 and 21 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0227480 to Russell et al [hereinafter Russell].
Referring to claim 1, Russell discloses a thermo-analytical instrument (figures 1A, 2, 14); paragraphs 32, 33, 35, 53), comprising:
a first thermal substrate (200) for providing a substantially uniform temperature across a surface of the thermal substrate;
a temperature control module (651) in thermal communication with the first thermal substrate (200) to control a temperature thereof (paragraph 53); and
a plurality of second thermal substrates (110) in thermal communication with the surface of the first thermal substrate (200), each of the second thermal substrates (110) providing a substantially uniform temperature across a surface of the second thermal substrate (110), each of the second thermal substrates (110) configured to receive a reference cell (102) and a sample cell (104).

Referring to claim 2, Russell discloses that the first thermal substrate (200) comprises a plurality of layers (201-205) of thermally conductive material, wherein at least one of the layers (201, 203, 205) has a thermal conductivity that is different from a thermal conductivity of one of the other layers (202, 204) (paragraphs 5, 39).

Referring to claim 5, Russell discloses that the layers (201-205) are diffusion-bonded to each other (paragraphs 5, 39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of U.S. Patent Application Publication 2008/0071494 to Reading.
Referring to claim 6, Russell discloses a differential scanning calorimeter (DSC) instrument (figures 1A, 2, 14; paragraphs 32, 33, 35, 53), comprising:
a temperature control plate (200) having a plurality of layers (201-205) of thermally conductive material wherein at least one of the layers (201, 203, 205) has a thermal conductivity that is different from a thermal conductivity of one of the other layers (202, 204), wherein a temperature of a surface of the temperature control plate (200) is substantially uniform across the surface (paragraphs 5, 39);
a temperature control module (220) in thermal communication with the temperature control plate (200) (paragraph 53); and
a DSC unit in thermal communication with the temperature control plate (200), the DSC unit comprising a reference platform (110) for receiving a reference cell (102) and a sample platform (110) for receiving a sample cell (104) (figure 1A).
Russell does not disclose the instrument comprising a plurality of the DSC units, each in thermal communication with the temperature control plate, and each of the DSC units comprising a reference platform for receiving a reference cell and a sample platform for receiving a sample cell.
However, Reading discloses a DSC instrument (figure 1A, 1B; paragraphs 13, 23, 25-27, 35, 37, 38) comprising a controller (110) for controlling a plurality of DC units (104a,104b; 104c,104d) (paragraphs 27, 35, 37), each DSC unit being in thermal communication with a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Russel by providing additional DSC units, each in thermal communication with the temperature control plate, and each comprising a reference platform for receiving a reference cell and a sample platform for receiving a sample cell, as suggested by Reading, in order to allow a high number of calorimetry measurements to be made.

Referring to claim 7, Russel in view of Reading disclose an instrument having all of the limitations of claim 7, as stated above with claim 6, wherein Russel further discloses that the layers (201-205) are diffusion bonded to each other (paragraphs 5, 38).

Referring to claim 8, Russel in view of Reading disclose an instrument having all of the limitations of claim 8, as stated above with claim 6, wherein Russel further discloses that one of layers (205) is in contact with the DSC unit and has a higher thermal conductivity (copper) than at least one of the other layers (stainless steel) (202, 204) in the temperature control plate (200) (figure 1A, 2) (therefore the layer 205 will be in contact with the DSC units).

Referring to claim 9, Russel in view of Reading disclose an instrument having all of the limitations of claim 9, as stated above with claim 6, wherein Russel further discloses the 

Referring to claim 10, Russel in view of Reading disclose an instrument having all of the limitations of claim 10, as stated above with claim 6, wherein Russel further discloses that each of the reference platform (110) and the sample platform (110) has a heater element (Peltier element) (paragraph 33).

Referring to claim 11, Russel in view of Reading disclose an instrument having all of the limitations of claim 11, as stated above with claim 6, wherein Russel further discloses that each of the reference platform (110) and the sample platform (110) has a temperature sensor (Peltier element) (paragraph 33).

Referring to claim 12, Russel in view of Reading disclose an instrument having all of the limitations of claim 12, as stated above with claim 6, wherein Russel further discloses that the DSC unit includes a vertical stack (230) in thermal communication with the temperature control plate (200), the vertical stack comprising a plurality of layers of thermally conductive material wherein at least one of the layers has a thermal conductivity that is different from a thermal conductivity of one of the other layers (paragraph 36) (therefore, in Russel in view Reading, the each of the DSC units will include a vertical stack).



Referring to claim 14, Russel in view of Reading disclose an instrument having all of the limitations of claim 14, as stated above with claim 12, wherein Russel further discloses that the DSC unit includes a first thermoelectric device (114) disposed between the reference platform (110) and the vertical stack (230), and a second thermoelectric device (114) disposed between the sample platform (110) and the vertical stack (230), the first thermoelectric device configured to generate a first signal (from 631) indicative of a heat flow between the reference platform and the vertical stack and the second thermoelectric device configured to generate a second signal (from 632) indicative of a heat flow between the sample platform and the vertical stack (figure 14; paragraphs 36, 53).

Referring to claim 15, Russel in view of Reading disclose an instrument having all of the limitations of claim 15, as stated above with claim 14, wherein Russel further discloses that the first and second thermoelectric devices are (TEDs) Peltier modules (paragraph 33).

Referring to claim 16, Russel in view of Reading disclose an instrument having all of the limitations of claim 16, as stated above with claim 6, wherein Russel further discloses that the temperature control module (220) comprises a heating layer (Peltier element 112) in thermal communication with the temperature control plate (200) (paragraphs 33, 36).



Referring to claim 20, Russel in view of Reading disclose an instrument having all of the limitations of claim 20, as stated above with claim 18, wherein Russel further discloses a heat sink (240) in thermal communication with the cooling layer (112) (paragraph 36).

Allowable Subject Matter
Claims 3, 4, 17, 19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A thermo-analytical instrument comprising, in thermal communication with each of the second thermal substrates, a reference platform to receive the reference cell and a sample platform to receive the sample cell, each of the reference and sample platforms configured to receive a temperature sensor (claim 3).
.

Conclusion
The references made of record by the Examiner and not relied upon are considered pertinent to Applicant's disclosure for disclosing a DSC having multiple samples, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
3/23/22